UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-8103



In Re: LLOYD WILLIAMS,

                                                          Petitioner.




        On Petition for Writ of Mandamus. (CR-92-239-WS)


Submitted:   March 12, 1996                 Decided:   March 26, 1996

Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Lloyd Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lloyd Wilberforce Williams filed a petition for a writ of man-

damus claiming that the district court has failed to resentence him

despite a decision by this court ordering resentencing. However,

this court did not order resentencing. Rather, the court affirmed

his sentence. United States v. Williams, No. 93-5256 (4th Cir. June
1, 1994) (unpublished). Accordingly, we deny mandamus relief and

deny the motion to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2